DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 14 Jun 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 8 line 17, filed 14 Jun 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 15 Feb 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 8 line 23, filed 14 Jun 2022, with respect to the written description requirement have been fully considered and are persuasive.  The rejection of 15 Feb 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 9 line(s) 7 and 10, filed 14 Jun 2022, with respect to the particularly pointing out and distinctly claiming the subject matter have been fully considered and are persuasive.  The rejection of 15 Feb 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 10 line 5, filed 14 Jun 2022, in regard to the instant specification reciting “when the downhole tool #500 wears and is unable to bend as much, as indicated by measuring bending moments” ¶0051. The examiner is taking the understanding that the bending moment is compared to a baseline and therefore allows the drilling operator to determine that the bending moment is sufficiently excessive. The objection of 15 Feb 2022 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites in line 1 “a method for fabricating a sensor”, line 2 “integrating a plurality of strain gauges onto a single substrate of the sensor, line 4 “sensor is secured within the collar and then on line 6 “coupling the single substrate to a metal support structure”. It appears that the applicant is identifying steps of mounting a strain gage to the collar; however it is unclear what the applicant is considering the sensor and what the applicant it considering the measuring device (e.g. strain gauge); since it is actually the strain gauge that is doing the sensing. Therefore it is unclear how the “sensor is secured within the collar” when it seems that the collar IS the sensor. Clarification or correction is requested.
The examiner is taking the understanding that the ‘measuring device’ [or collar] is the assembly that is composed of the strain gauges. A measuring device [collar] would be configured to measure axial and torsional strains.
Claim 20 line 7 recites “attaching wires to the single substrate [bit sub surface] coupled [Fig 2] to the metal support structure [#24] for providing electrical connections to the plurality of strain gauges”. It is unclear 
Case i – electrical connection is provided by the coupling of the metal support structure to the single substrate; or
Case ii – electrical connection is provided by the coupling of the wires to the single substrate which happens to be couple to the metal support structure
The examiner is taking the understanding that attaching wires to the single substrate [bit sub surface] for providing electrical connection to the plurality of strain gauges. Clarification or correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Neale et al. (US 20160069182) in view of Holcombe et al. (USP 5,558,153).
Regarding claim 1, Neale discloses a downhole tool (Fig 2 #20 BHA) comprising: 
a collar (Fig 2 #26 – “cylindrical component” ¶0065); and 
one or more sensors (¶0065 – “to support various possible measurement components #36 including strain gauges, one or more accelerators, pressure sensors, which may measure the pressure of the mud flow, temperature sensors which may measure the circulating temperature of the mud or other temperatures and which may be used to provide correction or offset of measurements or calculations that vary with temperature and/or directional changes of the bit and string, and/or other components to measure or derive the information discussed herein”) secured within the collar for measuring one or more operational characteristics of the downhole tool including condition of the downhole tool during operation of the downhole tool, the one or more sensors including a first sensor including: 
a first substrate (interpreted as the housing of the bit sub that the strain gauge is mounted onto - ¶0066 “the strain gauges are mounted on the bit sub”); a plurality of strain gauges (#36) integrated (integrated is interpreted as defined by the instant specification ¶0022 “The sensor can include a substrate and a plurality of strain gauges disposed on the substrate.”) into the first substrate and configured (¶0065) to measure axial strains and torsional strains on the collar that are transferred to the first substrate for measuring the one or more operational characteristics including the condition of the downhole tool; and 
‘processing electronics’ integrated into the first substrate [bit sub housing], wherein the processing electronics includes electronics electrically coupled to the plurality of strain gauges for controlling operation (“may further involve identification and/or characterization of existing mechanical discontinuities” - ¶0081) of the one or more sensors.
However Neale does not explicitly disclose a printed circuit board when disclosing the processing electronics.
Holcombe teaches a downhole tool comprising processing electronics on a printed circuit board (#78 Col 6 line 66 – “the control circuitry in printed circuit board #78 is preferably programmed to actuate the circuit”).
It would have been obvious to one having ordinary skill in the art before the effective filing date, given the teaching of Holcombe, to know that downhole processing electronics could be performed on a printed circuit board as was well-known and available at the time of the invention.
Regarding claim 15, Neale discloses a sensor (Fig 2 #36 – measurement components as explained ¶0065) of a downhole tool (Fig 2 #20) comprising: 
a substrate (interpreted as the mounting surface for the sensor) configured for positioning (Fig 2) within a collar (#26) of the downhole tool [#20];  
a plurality of strain gauges (¶0066) integrated (integrated is interpreted as defined by the instant specification ¶0022 “The sensor can include a substrate and a plurality of strain gauges disposed on the substrate.”) into the substrate and configured 
(“innovative Stress Strain Relationships as are provided by the method – The stress strain relationships employed by the method are populated from measurements taken while drilling. … In a further elaboration, these strain measurements can be related to the forces such as the weight on bit [axial strain] and torque on bit [torsional strain] acting on the formation in connection with the bit and drilling fluid system to provide a diagram of a general stress-strain relationship” - ¶0114) to measure axial strains and torsional strains on the collar that are transferred to the substrate for measuring one or more operational characteristics including a condition (¶0023 - “penetration per revolution information based on measurement while drilling data”) of the downhole tool; and 
‘processing electronics’ integrated into the substrate [bit sub housing], wherein the processing electronics includes electronics electrically coupled to the plurality of strain gauges for controlling operation (“may further involve identification and/or characterization of existing mechanical discontinuities” - ¶0081) of the one or more sensors.
However Neale does not explicitly disclose a printed circuit board when disclosing the processing electronics.
Holcombe teaches a downhole tool comprising processing electronics on a printed circuit board (#78 Col 6 line 66 – “the control circuitry in printed circuit board #78 is preferably programmed to actuate the circuit”).
It would have been obvious to one having ordinary skill in the art before the effective filing date, given the teaching of Holcombe, to know that downhole processing electronics could be performed on a printed circuit board as was well-known and available at the time of the invention.
Regarding claim(s) 2 and 16, Neale of the combination discloses wherein the condition of the downhole tool includes a degree (¶0079 – “accounting for the drilling efficiencies is also a consideration in the implementation of the approach, because the wear on the drill bit as the rock formation is drilled will change the configuration and geometry of the cutters on the drill bit”) of wear and tear on a bit of the downhole tool.
Regarding claim(s) 3 and 17, Neale of the combination discloses wherein the operational characteristics of the downhole tool include a rate of penetration (¶0080 – “penetration or depth of cut”) of the downhole tool, the rate of penetration indicative (¶0079 – “as the well is progressed, the manual or automated application of forces on the drilling apparatus change to account for the wear and tear on the bit”) of the degree of wear and tear on the bit of the downhole tool.
Regarding claim(s) 4 and 18, Neale of the combination discloses wherein the operational characteristics of the downhole tool include a torque-on-bit (¶0066 – “the strain gauges are mounted on the bit sub to determine torque on the bit and the weight on the bit”) of the downhole tool, the torque-on-bit of the downhole tool indicative (¶0079 – “application of forces on the drilling apparatus change to account for the wear and tear of the bit”) of the amount degree of wear and tear on the bit of the downhole tool.
Regarding claim 7, Neale of the combination discloses wherein the condition of the downhole tool includes wear and tear (¶0079 – “application of forces on the drilling apparatus change to account for the wear and tear of the bit”) of the downhole tool.

Claim(s) 5, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neale and Holcombe as applied to claim(s) 1 and 15 above, and further in view of Arps (USP 2,930,137).
Regarding claim 5, the combination of Neale and Holcombe disclose the downhole tool of claim 1; however the combination does not explicitly disclose wherein the condition of the downhole tool includes a presence of curvature in the downhole tool.
Arps teaches a method and apparatus for indicating the degree of curvature or crookedness of an earth borehole continuously during continued drilling of the borehole (Col 2 line 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Arps, to modify the downhole tool to include the method and apparatus to determine the presence of curvature such that the operator can avoid production troubles, such as stuck drill pipe, stuck casing, excessive wear of rods, etc. (Arps Col 1 line 29-55).
Regarding claim 6, Arps of the combination discloses “apparatus suitable for use in the system of the invention of the invention operates on the basis of the fact that in a crooked borehole the drill collar is subject to bending, and for this reason the measurement of the crookedness of the hole may be represented by the measurement of bending moments in the drill collar” – (Col 7 line 28). Specially mapping to the claim -wherein the operational characteristics of the downhole tool include bending moments of the downhole tool (Col 7 line 49 – measurement of this bending moment is performed by a number of strain gauges #66”), the bending moments of the downhole tool indicative of the presence of the curvature in the downhole tool.
Regarding claim 19, the combination of Neale and Holcombe disclose the sensor of claim 15; however does not explicitly discloses wherein the operational characteristics of the downhole tool include bending moments of the downhole tool, the bending moments of the downhole tool indicative of curvature in the downhole tool as part of the condition of the downhole tool.
Arps teaches wherein the operational characteristics of the downhole tool include bending moments of the downhole tool (Col 7 line 49 – measurement of this bending moment is performed by a number of strain gauges #66”), the bending moments of the downhole tool indicative of the presence of the curvature in the downhole tool.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Arps, to modify the downhole tool to include the method and apparatus to determine the presence of curvature such that the operator can avoid production troubles, such as stuck drill pipe, stuck casing, excessive wear of rods, etc. (Arps Col 1 line 29-55).

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Neale and Holcombe as applied to claim 7 above, and further in view of Arps (USP 2,930,137).
Regarding claim 8, the combination of Neale and Holcombe discloses the downhole tool of claim 7; however does not explicitly disclose wherein the operational characteristics of the downhole tool include bending moments of the downhole tool, the bending moments of the downhole tool indicative of a degree of wear and tear in the downhole tool.
Arps teaches wherein the operational characteristics of the downhole tool include bending moments (Col 7 line 49) of the downhole tool, the bending moments of the downhole tool indicative of a degree of wear and tear (Col 1 line 32-34) in the downhole tool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include bending moment indicators as taught by Arps in the system of the combination of Neale and Holcombe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing the drilling operator an indication of when to reduce weight on bit in an effort to decrease unnecessary doglegs.
Regarding claim 9, Arps of the combination as modified above discloses (Col 2 line 37 – herein the indications allow for the operator to reduce those characteristics that are causing increased wear or avoid drilling trouble at the first sign of sudden borehole curvature increases) wherein the wear and tear (interpreted as ‘observed conditions acting on the tool’) in the downhole tool reduces (via driller’s actions) the bending moments of the downhole tool.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neale and Holcombe as applied to claim 1 above, and further in view of Das et al. (USP 5,386,724). 
Regarding claim 11, the combination of Neale and Holcombe disclose the downhole tool of claim 1; however does not explicitly disclose wherein the plurality of strain gauges includes eight strain gauges disposed on the first substrate and circumferentially spaced apart at 45° + or - a range of 10° and thereby forming two full-bridge strain sensors within the first sensor. 
Das teaches the plurality of strain gauges (Fig 1) includes eight strain gauges (#W1-4 and T1-4) disposed on the first substrate [#12] and circumferentially spaced apart at 45° (Fig 1) + or - a range of 10° and thereby forming two full-bridge strain sensors (interpreted as a full-bridge as having four active strain gauges Fig 8 or 9) within the first sensor. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Das, to connect the strain gauges in a full bridge configuration since it is well-know that a full-bridge configuration offers the benefit of providing the highest measurement sensitivity and the best extraneous temperature cancellation.
Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neale and Holcombe as applied to claim 1 above, and further in view of Dublin, Jr (USP 6,068,394).
Regarding claim 12, the combination of Neale and Holcombe disclose the downhole tool of claim 1, however does not explicitly disclose further comprising: one or more additional sensors including at least a second sensor secured within the collar for measuring the one or more operational characteristics of the downhole tool during operation of the downhole tool, the second sensor including: a second sensor substrate; and a second plurality of strain gauges integrated into the second sensor substrate and configured to measure the axial strains and torsional strains on the collar for measuring the one or more operational characteristics of the downhole tool.
Dublin teaches that drilling efficiency can be greatly improved if the driller has real time access to a measure of the force components acting upon the drill string, further teaching:
one or more additional sensors (assemblies mounted on surfaces #32 and 32’) including at least a second sensor secured within the collar (#20) for measuring the one or more operational characteristics (Col 1 line 57 – “measuring axial force, torque, bending moment, and shear force components acting on the drill string”) of the downhole tool during operation of the downhole tool, the second sensor including: 
a second sensor substrate (Fig 2 #32 with strain gauges #42 and 44); and 
a second plurality of strain gauges (#46 and 48) integrated (‘mounted’) into the second sensor substrate (#32’) and configured to measure the axial strains and torsional strains on the collar for measuring the one or more operational characteristics (Col 1 line 57) of the downhole tool.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Dublin, to include the plurality of strain gauges as taught by Dublin in the device of Neale/Holcombe, since the invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing real time measured data to include axial force, torque, bending moment and shear forces upon the drill string to the drilling and improving the drilling efficiency as taught by Dublin (Col 1 line 52).
Regarding claim 13, Dublin of the combination as modified above discloses wherein the first sensor [assembly mounted on #32] and the second sensor [assembly mounted on #32’] are secured at opposing positions (Fig 2 and Col 8 line 34) along a circumference of the collar [#20] separated by 180 deg (Fig 2) around the circumference of the collar.
Regarding claim 14, Dublin of the combination as modified above discloses wherein the one or more operational characteristics (Col 1 line 57) of the downhole tool include a bending moment (Col 1 line 57) of the downhole tool determined from measurements made by the first sensor and the second sensor based (Col 9 lines 26-55 – “Certain strain components can be isolated by orienting the square diaphragms 32 and 32’ such that distortions by the force components of interest is maximized, orienting the strain gauges so as to measure the distorting, and wiring the bridge circuit to detect the desired distorting component. … Because bending is symmetric, it may be removed directly by the bridge circuit”) on positioning of the first sensor and the second sensor at the opposing positions separated by 1800 along the circumference of the collar and wherein the condition of the downhole tool is measured based, at least in part, on the bending moment.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Neale in view of Holcombe and Dublin. 
Regarding claim 20, as best understood regarding the indefinite rejections above, Neale discloses a method for fabricating a sensor (#26 bit sub) for a downhole tool (Fig 2 #20 BHA) comprising: 
integrating (integrated is interpreted as defined by the instant specification ¶0022 “The sensor can include a substrate and a plurality of strain gauges disposed on the substrate”) a plurality of strain gauges (#36 explained ¶0065) onto a single substrate (interpreted as the mounting surface of the bit sub #26) of the sensor, 
wherein the sensor [#26 bit sub] is configured (“innovative Stress Strain Relationships as are provided by the method – The stress strain relationships employed by the method are populated from measurements taken while drilling. … In a further elaboration, these strain measurements can be related to the forces such as the weight on bit [axial strain] and torque on bit [torsional strain] acting on the formation in connection with the bit and drilling fluid system to provide a diagram of a general stress-strain relationship” - ¶0114)
 to measure axial strains [WOB] and torsional strains [TOB] on a collar (#26 housing) when the sensor [#26 bit sub] for measuring one or more operational characteristics  (¶0023 - “penetration per revolution information based on measurement while drilling data”) including a condition of the downhole tool; 
coupling (Fig 2) the single substrate [bit sub surface) to a metal support structure (Fig 2 #24 – mud motor); 
attaching (¶0066 – “the strain gauges are mounted on the bit sub”) wires to the single substrate [bit sub surface] coupled [Fig 2] to the metal support structure [#24] for providing electrical connections (¶0066 – “mounted on the bit sub to determined torque on the bit and the weight on the bit. Various possible ways of mounting the strain gauges are possible”) to the plurality of strain gauges; 
‘processing electronics’ integrated into the substrate [bit sub housing], wherein the processing electronics includes electronics electrically coupled to the plurality of strain gauges for controlling operation (“may further involve identification and/or characterization of existing mechanical discontinuities” - ¶0081) of the one or more sensors in measuring the one or more operational characteristics (¶0023 - “penetration per revolution information based on measurement while drilling data”) of the downhole tool [Fig 2 #20 - BHA]; 
However Neale does not explicitly disclose a printed circuit board when disclosing the processing electronics.
Holcombe teaches a downhole tool comprising processing electronics on a printed circuit board (#78 Col 6 line 66 – “the control circuitry in printed circuit board #78 is preferably programmed to actuate the circuit”).
It would have been obvious to one having ordinary skill in the art before the effective filing date, given the teaching of Holcombe, to know that downhole processing electronics could be performed on a printed circuit board as was well-known and available at the time of the invention.
Neale further discloses connecting (¶0081 – “the present disclosure involves a drilling tool assembly including sensors and processing electronics”) the electronics of the [processing electronics] PCB to the plurality of strain gauges with the wires (¶0081 – “proximate the bit”);
However Neale does not explicitly disclose wherein the connection is via wires.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that a wire connection would be the most power effective method of electrical connection since the components are proximate to each other.
Neale does not explicitly disclose concurrently calibrating the electronics and the plurality of strain gauges as part of calibrating the sensor.
Dublin teaches concurrently calibrating (Col 10 line 44 – “axial bridge can be calibrated as a function of the magnitude of the axial force”) the electronics and the plurality of strain gauges as part of calibrating the sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Dublin, to realize that calibration is required to ensure that the measurements are accurate and meaningful.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.R/           Examiner, Art Unit 3672
07 Sep 2022                                                                                                                                                                                             

/ABBY J FLYNN/           Supervisory Patent Examiner, Art Unit 3672